BLD-214                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1538
                                      ___________

                            IN RE: CRAIG SAUNDERS,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2:11-cv-06327)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 27, 2014

            Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                                  (Filed: April 7, 2014)
                                  _________________

                                       OPINION
                                   _________________

PER CURIAM

       In an earlier appeal, Craig Saunders, a state prisoner, was permitted to proceed in

forma pauperis. At that time, Saunders was notified that he was required to pay the full

$455 fee in installments regardless of the outcome of his appeal and the warden was

directed to collect and forward the fee to the District Court Clerk in accordance with 28

U.S.C. § 1915(b). Saunders v. Phila. Dist. Att’y’s Office, C.A. No. 13-1951 (order

entered May 6, 2013). Subsequently, we summarily affirmed the judgment that Saunders
challenged. Saunders v. Phila. Dist. Att’y’s Office, C.A. No. 13-1951 (judgment entered

Oct. 21, 2013).

       Saunders now presents a petition for a writ of mandamus. He asks us to order the

District Court Clerk to refund the fee that has been remitted and to order the warden to

cease deducting funds from Saunders’s inmate account to pay the fee. He argues that he

is entitled to such relief because we took summary action on his appeal.

       Mandamus is an extraordinary remedy. See Kerr v. U.S. Dist. Court, 426 U.S.

394, 402 (1976). To obtain mandamus relief, a petitioner must show that “(1) no other

adequate means exist to attain the relief he desires, (2) the party’s right to issuance of the

writ is clear and indisputable, and (3) the writ is appropriate under the circumstances.”

Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (internal quotation marks

and citation omitted). Saunders cannot satisfy this standard.

       Among other things, Saunders has no right to the relief he requests. As he was

notified, he is responsible for the fee for his appeal regardless of its outcome. See Porter

v. Dep’t of the Treasury, 564 F.3d 176, 179-80 (3d Cir. 2009) (outlining the purposes of

the filing and docketing fees and explaining that appellants are not entitled to their

return). Once Saunders was granted leave to proceed in forma pauperis, he became

obligated to pay the full fee. See id. at 180 n.4. That we took summary action before full

briefing did not relieve him of his obligation. Accordingly, we deny Saunders’s petition.




                                              2